Exhibit 10.1

CHEMOCENTRYX, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

(As Amended and Restated Effective March 6, 2018)

Non-employee members of the board of directors (the “Board”) of ChemoCentryx,
Inc. (the “Company”) shall be eligible to receive cash and equity compensation
as set forth in this Non-Employee Director Compensation Policy (this “Policy”).
The cash and equity compensation described in this Policy shall be paid or be
made, as applicable, automatically and without further action of the Board, to
each member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) who may be eligible
to receive such cash or equity compensation, unless such Non-Employee Director
declines the receipt of such cash or equity compensation by written notice to
the Company. This Policy shall remain in effect until it is revised or rescinded
by further action of the Board. The terms and conditions of this Policy shall
supersede any prior cash or equity compensation arrangements between the Company
and its Non-Employee Directors.

1.    Cash Compensation.

(a)    Annual Retainers. Each Non-Employee Director shall be eligible to receive
an annual retainer of $50,000 for service on the Board. In addition, a
Non-Employee Director shall receive the following additional annual retainers,
as applicable:

(i)    Lead Independent Director. A Non-Employee Director serving as Lead
Independent Director shall receive an additional annual retainer of $25,000 for
such service.

(ii)    Chairperson of the Audit Committee. A Non-Employee Director serving as
Chairperson of the Audit Committee shall receive an additional annual retainer
of $20,000 for such service.

(iii)     Member of the Audit Committee. A Non-Employee Director serving as a
member of the Audit Committee (other than the Chairperson) shall receive an
additional annual retainer of $10,000 for such service.

(iv)    Chairperson of the Compensation Committee. A Non-Employee Director
serving as Chairperson of the Compensation Committee shall receive an additional
annual retainer of $15,000 for such service.

(v)     Member of the Compensation Committee. A Non-Employee Director serving as
a member of the Compensation Committee (other than the Chairperson) shall
receive an additional annual retainer of $10,000 for such service.

(vi)     Chairperson of the Nominating and Corporate Governance Committee. A
Non-Employee Director serving as Chairperson of the Nominating and Corporate
Governance Committee shall receive an additional annual retainer of $10,000 for
such service.

(vii)     Member of the Nominating and Corporate Governance Committee. A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $6,000 for such service.

(b)    Payment of Retainers. The annual retainers described in Section 1(a)
shall be earned on a quarterly basis based on a calendar quarter and shall be
paid by the Company in arrears not



--------------------------------------------------------------------------------

later than the fifth business day following the end of each calendar quarter. In
the event a Non-Employee Director does not serve as a Non-Employee Director, or
in the applicable positions described in Section 1(a), for an entire calendar
quarter, the retainer paid to such Non-Employee Director shall be prorated for
the portion of such calendar quarter actually served as a Non-Employee Director,
or in such positions, as applicable. Non-Employee Directors may elect to receive
vested shares of common stock in lieu of the foregoing retainers on the date on
which such retainers would otherwise have been paid in cash in accordance with
the terms and conditions of the Company’s 2012 Equity Incentive Award Plan (the
“Equity Plan”).

2.    Equity Compensation. Non-Employee Directors shall be granted the equity
awards described below. The awards described below shall be granted under and
shall be subject to the terms and provisions of the Equity Plan and shall be
granted subject to the execution and delivery of award agreements, including
attached exhibits, in substantially the same forms previously approved by the
Board, setting forth the vesting schedule applicable to such awards and such
other terms as may be required by the Equity Plan.

(a)    Initial Awards. A person who is initially elected or appointed to the
Board following the Public Trading Date, and who is a Non-Employee Director at
the time of such initial election or appointment, shall be automatically granted
such number of restricted stock units (or, if so elected by a Non-Employee
Director prior to the date of such initial election or appointment, shares of
restricted common stock) on the date of such initial election or appointment as
is determined by dividing (i) $175,000 by (ii) the 60-day trailing average
trading price of the Company’s common stock preceding the date of grant. The
awards described in this Section 2(a) shall be referred to as “Initial Awards.”
No Non-Employee Director shall be granted more than one Initial Award.

(b)    Subsequent Awards. A person who is a Non-Employee Director immediately
following each annual meeting of the Company’s stockholders and who will
continue to serve as a Non-Employee Director immediately following such annual
meeting shall be automatically granted (i) such number of restricted stock units
(or, if so elected by a Non-Employee Director prior to the date of such annual
meeting, shares of restricted common stock) on the date of such annual meeting
of the Company’s stockholders as is determined by dividing (A) $100,000 by
(B) the 60-day trailing average trading price of the Company’s common stock
preceding the date of grant, and (ii) an option to purchase such number of
shares of the Company’s common stock having a value of $100,000, calculated as
of the date of grant in accordance with the Black-Scholes option pricing model
(utilizing the same assumptions that the Company utilizes in preparation of its
financial statements and the 60-day trailing average trading price of the
Company’s common stock preceding the date of grant) (which options will have a
term of ten years from the date of grant and an exercise price per share equal
to the Fair Market Value (as defined in the Equity Plan) on the date of grant).
The awards described in this Section 2(b) shall be referred to as “Subsequent
Awards.” For the avoidance of doubt, a Non-Employee Director elected for the
first time to the Board at an annual meeting of the Company’s stockholders shall
only receive an Initial Award in connection with such election, and shall not
receive any Subsequent Awards on the date of such meeting as well.

(c)    Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from employment with
the Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.



--------------------------------------------------------------------------------

(d)    Vesting of Awards Granted to Non-Employee Directors. Each Initial Award
shall vest and become exercisable in three equal annual installments on each of
the first three anniversaries of the date of grant, subject to the Non-Employee
Director continuing in service on the Board through each such vesting date. Each
Subsequent Award shall vest and/or become exercisable on the first anniversary
of the date of grant, subject to the Non-Employee Director continuing in service
on the Board through such vesting date. All of a Non-Employee Director’s Initial
Awards and Subsequent Awards shall vest in full upon the occurrence of a Change
in Control (as defined in the Equity Plan).